Citation Nr: 1314050	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for liver cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for liver cancer, to include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decision by the RO in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.

Regarding the characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  

That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen the claim has been received.  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The reopened claim of service connection for liver cancer, to include as due to exposure to ionizing radiation, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's claim for service connection for liver cancer; he was notified of that decision and of his appellate rights, but he did not appeal.  

2.  The evidence associated with the claims file since the August 2005 rating decision is not cumulative or redundant of evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSION OF LAW

The evidence received since the August 2005 denial is new and material for the purpose of reopening the claim of service connection for liver cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.  


Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The RO originally denied the Veteran's claim for service connection for liver cancer in an August 2005 rating decision.  The pertinent evidence then of record included the Veteran's service treatment records and private and VA treatment records.

In the August 2005 rating decision, the RO noted that the Veteran's service treatment records did not reflect diagnosis or treatment for liver cancer.  In addition, the RO noted that, while post service-records indicated current diagnosis and treatment of liver cancer, they did not document diagnosis or treatment of liver cancer within one year of discharge from service.  Therefore, the RO determined that service connection was not warranted for liver cancer.

The Veteran was notified of the August 2005 rating decision and of his appellate rights that month, but he did not appeal the denial of this issue.   In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Moreover, the Board notes that the Veteran did not submit any evidence or other information within one year of the issuance of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the August 2005 rating decision became final.  

Nevertheless, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously denied claims for service connection in May 2007.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 

The evidence associated with the claims file since the September 1998 rating decision includes additional VA and private treatment records reflecting the diagnosis and treatment of liver cancer, a report from the U.S. Army Dosimetry Center, an information sheet completed by the Veteran pertaining to radiation dose assessment, and additional written statements from the Veteran and his representative.

In the Veteran's various written statements and on the information sheet, the Veteran expressed that he was entitled to service connection for liver cancer on a presumptive basis, as he believed that this disability was due to exposure to radiation while serving in Germany.  

The Veteran reported that he worked in missile bunkers cleaning and guarding radioactive missiles.  He indicated that he was not given protective gear to wear.

The Board notes that the Veteran's DD214 reflects that he was an ammunition storage specialist.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the August 2005 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record, as these specific assertions were not made when the claim was first denied.  Moreover, the Veteran's statements as to in-service radiation exposure address a potential relationship between the Veteran's service and his current diagnosis of liver cancer.   

Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the claimed liver cancer and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for liver cancer are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons discussed hereinbelow, the Board finds that further development is necessary before the merits of the reopened claim can be addressed.



ORDER

As new and material evidence has been received to reopen the claim of service connection for liver cancer, the appeal to this extent is allowed.



REMAND

As noted, the Veteran asserts that his liver cancer is due to the exposure to ionizing radiation while serving as an ammunition storage specialist in Germany.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, primary liver cancer (except if cirrhosis or hepatitis B is indicated), is subject to presumptive service connection for radiation-exposed veterans under 38 C.F.R. § 3.309(d).  Under 38 C.F.R. § 3.311, liver cancer is also a radiogenic disease.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  In accordance with the provisions of 38 C.F.R. § 3.311(a)(2)(iii) and (b)(4) , the RO requested a DD Form 1141, or equivalent record of occupational radiation exposure, and a history of service-incurred occupational exposure to ionizing radiation from the U.S. Army Dosimetry Center.  In April 2008, the Dosimetry Center responded that they were unable to locate any records pertaining to the Veteran.  

However, no other efforts were made to locate a DD Form 1141, and the RO presumed there existed no DD Form 1141 relevant to the Veteran based upon the assertion of the Army that there was no exposure data regarding the Veteran.

Here, a remand is necessary so that VA may make all necessary attempts to locate a DD Form 1141 pertinent to the Veteran.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

The Board notes that there are instances where these forms are not forwarded to the central repository but are instead maintained in the military medical records or by the local unit. There is no indication that VA requested a search of the military unit records for this document.  In addition, while the Veteran's service treatment records are associated with the claims file, his complete personnel records have not been obtained.

Accordingly, the RO should make an additional attempt to locate any outstanding service personnel records, to include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).

If any records are obtained, they should be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a). 

If it is determined by the dose assessment that the veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b). 

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e)  and may request an advisory opinion from the Under Secretary for Health. 38 C.F.R. § 3.311(c)(1) . 

After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in such a disease. 38 C.F.R. § 3.311(c)(1).

Therefore, the Board believes that a remand is necessary to undertake the requisite development with respect to the Veteran's claim for service connection for liver cancer based upon in-service exposure to ionizing radiation.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to contact the NPRC and/or any other appropriate repository of records, and request copies of any outstanding service personnel records to include a DD Form 1141, if available.  This should include a search of unit records, medical records, and all other possible avenues for locating a DD Form 1141.

All efforts to obtain such records should be documented in the claims folder. Efforts to locate this document should continue until it is determined that further efforts would be futile.

2.  The RO should undertake any additional development as indicated under 38 C.F.R. § 3.311 deemed warranted, to include obtaining an assessment from the Under Secretary for Health, as required under 38 C.F.R. § 3.311(a)(2)(iii), as to whether the Veteran was exposed to radiation during service and the size and nature of such radiation dose. Depending on the result of the dose assessment, the claim should then be referred to the Under Secretary for Benefits for further consideration, including an opinion, if appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


